Citation Nr: 1217467	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from May 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records from January to July 2011 are of record.  The RO considered these updated VA treatment records in the November 2011 Supplemental Statement of the Case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The June 2010 VA examination report indicates that the Veteran had left knee pain during range of motion testing.  The examiner noted that the Veteran had pain on the extremes of motion, but did not specify at what degree the pain began.  

In his September 2010 notice of disagreement and January 2011 substantive appeal, the Veteran asserted that the June 2010 VA examination was inadequate as the examiner did not provide a thorough clinical examination.  He reported difficulties in many activities of daily living due to left knee pain.  

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which included instability and swelling.  Next, range of motion findings were provided.  The examiner noted that there was evidence of pain, but did not specify in terms of degrees exactly where in the range of motion the pain began.  Because the examiner made no initial finding as to the degree of range of motion loss due to pain on use, the examination is inadequate, as such is required by DeLuca.  Although the examiner indicated that there was no additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's left knee function.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his left knee disability.  

The relevant evidence in the claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported. 

The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for the left knee.

The examiner must conduct all necessary testing of the left knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof in terms of slight, moderate or severe, and whether there are episodes of locking. 

A complete rationale for any opinion expressed should be provided. It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

If an opinion cannot be render without resorting to speculation, the examiner must provide an explanation and identify any outstanding evidence that would facilitate a non-speculative opinion. 

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

